Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “Said wheeled receptacles”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 upon which claim 5 depends, recites no wheeled receptacles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150217334) in view of Shah (US 20170320101).
Regarding claim-1, Kim discloses an installation for sorting articles (Abstract, [0043], Fig.2), comprising: 
a carousel sorting conveyor (track 200, Fig.2) having article transport bins (cart 300, Fig.2) that are moved around a closed loop over a plurality of sorting outlets (defined at 400a/400b, Fig.2) formed by respective storage receptacles (Chute 400a/400b, Fig.2), 
an article feed magazine (inlet unit 100, Fig.2) in which bulk stored articles (parcel 10, Fig.2) are put into series and then injected one-by-one into the transport bins (cart 300) of the conveyor (track 200) while it is moving (When the inlet unit 100 is configured by a conveyor belt and a parcel 10 is loaded on the conveyor belt, the conveyor belt moves to load the parcel 10 on the cart 300 on the track 200, [0044]), and 
a monitoring (automatic parcel reading unit 500, Fig.2-3) and control unit (800, Fig.2-3) that acts on the bins of the sorting conveyor (track 200) so as to open each of them over a receptacle (cart 300) that corresponds to a delivery address of the article following a sorting plan stored in a memory in the monitoring and control unit (The automatic parcel reading unit 500 reads destination information of the parcel and transfers the read information to the control unit 800, [0046];  Further, the control unit 800 receives the destination information from the parcel reading unit 500 to select the chutes 400a and 400b to which the parcel is to be discharged according to the destination information, [0049] line11-14; Thereafter, the control unit 800 moves the parcel to an edge of the cart, which gets closer to a destination chute, by controlling 
But Kim does not explicitly teaches wherein the monitoring and control unit is configured to run the sorting into the receptacles of the sorting outlets in a plurality of passes, in that, during a first sorting pass, the parcels are sorted into first receptacles that are of high bulk storage capacity, and in that, during a subsequent sorting pass, the parcels are sorted into second sorting outlet receptacles that are of smaller bulk storage capacity than the first receptacles.
Shah discloses a system and method for sorting and delivering articles in a processing facility in multiple passes (Abstract, [0041-0074], Fig.1) and also teaches wherein the monitoring (scanner 125, Fig.1) and control unit (processor, Not shown) is configured to run the sorting into the receptacles (bins 140, Fig.1) of the sorting outlets (defined at 140, Fig.1) in a plurality of passes (The sorter 100 includes a processor configured to control the operation of the sorter 100, including controlling the movement of items through the sorting portion 130 via conveyors, belts, and/or motors, controlling the scanning portion 120 to facilitate the intake, sorting, and sequencing the items 115 according to a sort plan stored in memory. The sort plan can be established prior to the first pass of sorting items, and can be formed for various levels of the distribution network. The sort plan can detail how to sort items according to their intended destinations, according to the facility housing the sorting equipment, and according to a class of service of the items, [0044] line1-12), in that, during a first sorting pass, the parcels (items 115, Fig.1) are sorted into first receptacles (bins 140) that are of high bulk storage capacity, and in first pass can sort the items to a greater or lesser extent, such as a coarse or preliminary sort according to a defined sort plan, and based on the availability of bins, trays, or stackers on the processing and sorting equipment. A second pass may occur when items that have already been sorted by the sorting equipment are passed through the sorting equipment a second time. The items being sorted in the second pass may include all the items from the first pass, some of the items from the first pass, and/or new items that were not sorted in the first pass. The sorting equipment sorts the items and distributes them into bins or another type of receptacle for receiving items, such as, a bag, sack, tray, pallet, etc. Once a pass is complete, the bins may need to be emptied before a next pass is started, [0036] line1-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Kim’s sorting system with the monitoring and control unit which is configured to run the sorting into the receptacles of the sorting outlets in a plurality of passes, in that, during a first sorting pass, the parcels are sorted into first receptacles that are of high bulk storage capacity, and in that, during a subsequent sorting pass, the parcels are sorted into second sorting outlet receptacles that are of smaller bulk storage capacity than the first receptacles as taught by Shah for purpose of sorting articles which would reduce the time needed to clear the sorting equipment between passes, reduce sorting time, and maximize delivery resources. Moreover, the production time can be saved by not 

Regarding claim-2, Kim as modified discloses wherein the first receptacles are containers (bins 140) and the second receptacles are trays or bags (bags) (as taught by Shah in [0036]).

Regarding claim-5, Kim as modified does not discloses wherein the installation further comprises shuttle robots caused to move by the monitoring and control unit to dock with said wheeled10 receptacles and to drive them to move under the sorting outlets.
Shah teaches in further embodiment (combination of Fig.1-2) wherein the installation further comprises shuttle robots caused to move by the monitoring and control unit to dock with said wheeled10 receptacles and to drive them to move under the sorting outlets (The staging farm 240 includes storage space to store trays, items, pallets, and bins, according to a staging plan. The staging farm can include automated storage and retrieval devices such as automated vehicles, cranes, and the like. In some embodiments, the staging farm 240 includes robotic vehicles, and robotic picking systems having overhead gantries, or the like. In some embodiments, the robotic picking system may be similar to the multipack robotic manufactured or sold by Cimcorp, [0052]; The trays 236 are moved from the sorter 220 to the staging farm 240 to await a second sorting pass or to await delivery. The trays 236 may be moved using a robotic tray handling system from the staging farm 240. The tray handling system can move the trays 236 along the paths between components depicted in FIG. 2, [0056] line1-6). The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Kim’s sorting system with shuttle robots caused to move by the monitoring and control unit to dock with said wheeled10 receptacles and to drive them to move under the sorting outlets as taught by Shah for purpose of moving the receptacles to any designated areas for further processing.

Regarding claim-6, Kim as modified does not discloses wherein the monitoring and control unit is configured to cause the shuttle robots to move in such a manner as to bring the first receptacles filled with articles from the sorting outlets to the feed magazine.
Shah (combination of Fig.1-2) teaches wherein the monitoring and control unit is configured to cause the shuttle robots to move in such a manner as to bring the first receptacles filled with articles from the sorting outlets to the feed magazine (Trays 236 are obtained by the tray handling system from the staging farm 240 in a particular order or sequence, as required, as will be described in greater detail below, and are fed into a mixed sorter 245. The mixed sorter 245 may be similar to the sorter 220. The mixed sorter 245 may be the sorter 220, such that the same machine is used for multiple passes. In the case that the same machine is used, the stackers or bins of the machine must be emptied in between runs, [0057]; The mixed sorter 245 receives items 215 from the staging farm 240 and outputs a single stream into the output stacker 250. In some embodiments, the output stacker 250 may comprise a plurality of bins 255, [0058]).


Regarding claim-8, Kim as modified discloses wherein at the outlet via which the articles (parcel 10, Fug.2) as put in series exit, the feed magazine (inlet unit 100, Fig.2) has a conveyor for conveying articles flat, which conveyor extends between two opposite segments of the loop (Fig.2; When the inlet unit 100 is configured by a conveyor belt and a parcel 10 is loaded on the conveyor belt, the conveyor belt moves to load the parcel 10 on the cart 300 on the track 200, [0044] and also check [0043]).

Regarding claim-9, Kim as modified discloses wherein the articles are postal parcels (10, Fig.2) or packets (check [0003].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150217334) in view of Shah (US 20170320101) and further view of Cheng (CN 109420620).
Regarding claim-4, Kim as modified doesn’t discloses wherein a plurality of wheeled receptacles disposed in line serve the same sorting outlet, the line of receptacles being moved under the sorting outlet as the receptacles are filled with articles.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Kim’s sorting system with a plurality of wheeled receptacles disposed in line serve the same sorting outlet, the line of receptacles being moved under the sorting outlet as the receptacles are filled with articles as taught by Cheng for purpose of efficiently moving the receptacles to other designated areas.

Allowable Subject Matter
Claims 3, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180264521, WO 2017202242 A1, US 20170361356 A1, and US 20190105687 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651